DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-14 in the reply filed on 6/8/21 is acknowledged.  The traversal is on the ground(s) that the inventions of group 1 and 2 do not constitute distinct invention.  This is found persuasive in part.  Thus, invention 2 will rejoin in with the elected invention 1 for the purpose of examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilroy et al WO 2014/151952.
Claim 1:  Kilroy et al disclose an articulable wrist for an end effector as best seen in figures 1a, 3a, comprising: a first linkage (yoke 360, see paragraph 90) rotatably coupled to a second linkage (yoke 330) at a first articulation joint (item 332 is an 
Claim 2:  Kilroy et al disclose wherein the second linkage (see fig. 3a, yoke 360) comprises: a pair of distally extending lobes laterally offset from each other; and apertures defined in each distally extending lobe to receive corresponding ends of each roller support.
Claim 15:  Kilroy et al disclose a drive housing (see fig.l 14a, see paragraph 170); an elongate shaft 30a that extends from the drive housing; an end effector  (fig. 5a) arranged at an end of the elongate shaft; and an articulable wrist (see figures 1a, b, 5a) that interposes the end effector and the elongate shaft, the articulable wrist including: a first linkage 360 rotatably coupled to a second linkage at a first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al in view of Hou et al U.S 2016/0184552.
Claims 3, 16:  Kilroy et al disclose the invention substantially as claimed but is silent regarding a cylindrical sleeve disposed about an outer circumference roller and engageable with a drive cable during articulation.  However, Hou et al teach a 
Claim 4:  Hou et al teach wherein the roller 3/4/9, figures 1-2) is made of a rigid material selected from the group consisting of a plastic, a metal, a composite material, a ceramic, and any combination thereof (see claim 3 of Hou et al).
Claim 5:  Kilroy in view of Hou disclose the invention substantially as claimed but is silent regarding the sleeve is made of a low-friction material selected from the group consisting of polyether ether ketone, nylon, polytetrafluoroethylene, perfluoropolyether lubricated polymer, polyoxymethylene, and any combination thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device included the sleeve is made of a low-friction material selected from the group consisting of polyether ether ketone, nylon, polytetrafluoroethylene, perfluoropolyether lubricated polymer, polyoxymethylene, and any combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use or as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 6:  Hou et al teach herein the sleeve 22/24 is rotatable relative to the roller (see paragraphs 16, 17).
Allowable Subject Matter
Claims 7-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/VI X NGUYEN/Primary Examiner, Art Unit 3771